Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Saulsbury (US 2005/0095485) is the closest prior art of record. Saulsbury discloses a power transmission for electrically contacting a stack with a power line or with an adjacent stack (best seen within figure 9 and discussed throughout), wherein the power line to be contacted ends with a line side power transmission plate and a stack to be contacted is in each case made up of a stack of at least one planar electrochemical module that is closed at each end face thereof by a stack side power transmission plate (figure 9 and discussed throughout, the power transmission plate can be the end bolts flat surface, the planar electrochemical module are #960); the power transmission system comprising: at least one porous, metallic body arranged between the stack side power transmission plate of the stack to be contacted and the line side power transmission plate of the power line or the stack side power transmission plate of the adjacent stack and said porous metallic body being electrically connected to the power transmission plate (figure 9 and discussed throughout, the porous metal body being 902 the end plates [0058] discuss the materials as being metallic as there are holes the end plate are porous and they are connected to the defined power transmission plate, note is #942 was used then there would be a seal nut not a porous metal body as the current collectors are not discussed as being porous). However, Saulsbury is silent to wherein, a closed circumferential seal disposed to form a gastight seal around said porous metallic body. Furthermore, this would not have been an obvious modification. Thus, the instant claimed invention is deemed novel and contributes to the art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/BRIAN R OHARA/Examiner, Art Unit 1724